Per Curiam.

This cause is before the court pursuant to an appeal as of right from the overruling of appellant’s motion for relief from a judgment dismissing appellant’s complaint for a writ of mandamus and prohibition.
Appellant’s arguments to support his appeal all relate to the merits of his original action, which might have been raised on a direct appeal to this court.
The question to be determined on an appeal from denial of a motion for relief from judgment is whether the court abused the discretionary authority provided to it by Civ. R. 60 to give such relief. Here, appellant presents nothing to establish that his contentions fall within any of the provisions of Civ. R. 60. The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.